NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND STATE SECURITIES
LAWS OR SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND
APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
DRIFTWOOD VENTURES, INC.
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 

$______.00
September __ , 2008

 
FOR VALUE RECEIVED, Driftwood Ventures, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of _________ (or his or its
successors or assigns, the “Holder”), the principal amount of _______ Dollars
($_______), plus interest in arrears from and including the date hereof on the
principal balance from time to time outstanding, computed daily, at a rate per
annum equal to five percent (5%) for the time period beginning on the date
hereof and ending on the Maturity Date. This Senior Secured Convertible Secured
Promissory Note (this “Note”) may not be prepaid in whole or in part without the
consent of the Requisite Holders (as defined in Section 8 hereof). Interest
shall be calculated on the basis of actual number of days elapsed over a year of
365 days. Notwithstanding any other provision of this Note, the Holder hereof
does not intend to charge and the Company shall not be required to pay any
interest or other fees or charges in excess of the maximum interest permitted by
applicable law, and any payments in excess of such maximum shall be refunded to
the Company or credited to reduce principal hereunder. All payments received by
the Holder hereunder will be applied first to costs of collection, if any, then
to interest and the balance to principal.
 
This Note is one of a series of Senior Secured Convertible Promissory Notes of
like tenor (collectively, the “Notes”) to be issued by the Company pursuant to
the terms of that certain Note Purchase Agreement dated as of September __, 2008
(as may be amended and/or restated from time to time, the “Purchase Agreement”)
among the Company and the purchasers set forth on the Schedule of Purchasers
thereto. Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Purchase Agreement. By
acceptance of this Note, the Holder and the Company each hereby agree that each
of the Notes shall rank equally and ratably without priority over one another,
and the Company covenants and agrees that none of the Notes shall be paid, in
whole or in part, unless a reasonably equivalent, pro rata payment is made with
respect to all other Notes so as to maintain as near as possible the amount of
the debt owing under the Notes pro rata according to the respective balances
owed as of the date immediately prior to such payment. This Note will be
registered on the books of the Company or its agent as to principal and
interest. Any transfer of this Note may be effected only by surrender of this
Note to the Company and reissuance of a new Note to the transferee. Payments of
principal and interest will be made by wire transfer in immediately available
United States funds transferred to the account of the Holder, which account
information shall have been furnished to the Company by the Holder for that
purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is secured by, and entitled to the benefits of, a Security Agreement
(the “Security Agreement”), dated as of September __, 2008.
 
1. Maturity. Unless earlier converted as provided in Section 2 herein, the
entire outstanding principal balance hereof, together with all accrued and
unpaid interest thereon, shall be due and payable on the earlier of (i)
September __, 2009, unless such date is extended to a later date in the sole
discretion of the Requisite Holders (such original date or such later date, the
“Maturity Date”) or (ii) the occurrence of an Event of Default (as defined in
Section 3). In order to extend the Maturity Date, the Requisite Holders shall
give written notice (an “Extension Notice”) to the Company of the election and
the date to which they elect to extend the Maturity Date and, following such
extension, every reference in the Note Purchase Agreement and the Notes to the
Maturity Date shall be deemed to refer to the Maturity Date set forth in the
Extension Notice. The Requisite Holders may elect to extend the Maturity date on
successive occasions.
 
2. Conversion upon Investor Sale.


(a) General. Upon the occurrence of an Investor Sale (as defined below), the
entire outstanding principal amount of this Note and any accrued interest
thereon (the “Note Balance”) shall automatically be converted into fully paid
and non-assessable shares of capital stock of the Company. The type and class of
capital stock of the Company to be issued to the holder of this Note upon
conversion pursuant to this Section 2(a) (and the rights and privileges of the
holders thereof) shall be identical to the type and class of the capital stock
issued by the Company in connection with the Investor Sale (the “Investor
Stock”). Upon such conversion of this Note, subject to the provisions of Section
2(b) hereof, the holder of this Note shall be entitled to receive a number of
shares of Investor Stock determined by dividing (A) the Note Balance as of the
Investor Conversion Date (as defined below) by (B) the lesser of (i) an amount
equal to the price per share of Investor Stock paid by the purchasers of such
shares in connection with the Investor Sale, or (ii) $2.00, (such lesser amount,
the “Investor Price”); provided, that in the event that the Investor Sale is for
less than $1.00 per share, then this Note will only be automatically convertible
with the consent of the Company.


(b) Fractional Shares. No fractional shares of capital stock of the Company
shall be issued upon conversion of this Note. In lieu of any fractional shares
to which the holder would otherwise be entitled, the Company shall pay cash
equal to such fraction multiplied by the Investor Price.


(c) Mechanics of Conversion; Investor Sale.


(i) Upon the closing of an Investor Sale (the “Investor Conversion Date”) this
Note shall be converted automatically without any further action by the holder
and whether or not this Note is surrendered to the Company or the transfer agent
for this Note, provided, however, that the Company shall not be obligated to
issue a certificate or certificates evidencing the shares of Investor Stock into
which this Note is convertible unless this Note is delivered to the Company, or
the holder notifies the Company that the Note has been lost, stolen, or
destroyed and executes and delivers an agreement satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection therewith and,
if the Company so elects, provides an appropriate indemnity.


 
2

--------------------------------------------------------------------------------

 
 
(ii) The Company shall cause notice of the Investor Sale to be mailed to the
registered holder of this Note, at such holder’s address appearing in the
records of the Company, as promptly as practicable after the Investor Conversion
Date. Thereafter, the holder shall surrender this Note at the place designated
in such notice, together with a written notice by the holder of this Note
stating such holder’s name or the names of his or its nominees in which such
holder wishes the certificate or certificates for shares of Investor Stock to be
issued. If required by the Company, the Note surrendered shall be endorsed or
accompanied by a written instrument or instruments of surrender, in form
satisfactory to the Company, duly executed by the registered holder or his or
its attorney duly authorized in writing. The Company shall, as soon as
practicable after such surrender, issue and deliver to such holder of this Note,
or to his or its nominees, a certificate or certificates for the number of
shares of Investor Stock to which such holder shall be entitled, together with
cash in lieu of any fractional share.


(iii) Upon authorization of the sale of shares of its capital stock in the
Investor Sale, for the purpose of effecting the conversion of this Note as
provided in Section 2(a), the Company shall have (A) authorized a sufficient
number of shares of Investor Stock to effect the conversion of the Note Balance,
(B) reserved such stock as to which the Holder would be entitled upon conversion
of such Investor Stock and (C) taken all other actions reasonably requested by
the Holder to effect the foregoing. The Company shall take all such reasonable
actions as may be necessary to assure that all Investor Stock which may be
issuable upon the conversion of this Note and all shares of stock issuable upon
conversion or exercise thereof may be issued without violation of any applicable
law or governmental regulation.


(iv) Immediately upon the Investor Conversion Date, this Note shall no longer be
deemed to be outstanding and all rights with respect to this Note shall
immediately cease and terminate on the Investor Conversion Date, except only the
right of the holder to receive the shares of Investor Stock to which it is
entitled as a result of the conversion on the Investor Conversion Date, together
with any cash in lieu of fractional shares.


(v) The Company shall pay any and all issue and other taxes that may be payable
in respect of any issuance or delivery of shares of Investor Stock upon
conversion of this Note pursuant to Section 2(a). The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of shares of Investor Stock in a
name other than that of the registered holder of this Note, and no such issuance
or delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Company the amount of any such tax or has established,
to the satisfaction of the Company, that such tax has been paid.


 
3

--------------------------------------------------------------------------------

 
 
(d) Investor Sale.  An “Investor Sale” shall mean and include the sale of shares
of capital stock of the Company (other than a sale of shares of the Company ’s
Common Stock, $0.001 par value per share (the “Common Stock”), to officers,
directors or employees of, or consultants to, the Company in connection with
their provision of services to the Company), in one transaction or series of
related transactions, which sale or sales result in gross proceeds to the
Company of at least Ten Million Dollars ($10,000,000).
 
3. Events of Default. Notwithstanding any provision of this Note to the
contrary, the outstanding principal and accrued interest under this Note shall
become due and payable without notice or demand, upon the happening of any one
of the following specified events (each, an “Event of Default”):
 
(a) the Company fails to pay any amount of principal or interest due hereunder
when due;
 
(b) any representation or warranty made by the Company in the Purchase Agreement
or the Security Agreement was untrue or inaccurate in any material respect when
made;
 
(c) the Company’s breach or violation of any other covenant, agreement or
condition under this Note, the Warrant or under the Purchase Agreement or the
Security Agreement, which breach or violation is not cured within ten (10) days
after written notice of such default from the Requisite Holders;
 
(d) any of the Company’s or any of its subsidiaries’ indebtedness for borrowed
money in excess of $100,000 is accelerated as a result of a default or breach of
or under any agreement or instrument evidencing or relating to such borrowed
money;
 
(e) the Company or any of its subsidiaries admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of creditors;;
 
(f) the Company or any of its subsidiaries commences any case or other
proceeding seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of its company structure or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any part of its property, or shall take any action to
authorize any of the foregoing; or
 
(g) any case or proceeding is commenced against the Company or any of its
subsidiaries to have an order for relief entered against it as debtor or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of its structure or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking other similar official relief
for it or any part of its property, and such case or proceeding (x) results in
the entry of an order for relief against it which is not fully stayed within
five (5) business days after the entry thereof or (y) is not dismissed within
sixty (60) days of commencement.
 
 
4

--------------------------------------------------------------------------------

 
 
4. New Note. Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note, the Company will issue
a new promissory note, of like tenor and amount and dated the original date of
this Note, in lieu of such lost, stolen, destroyed or mutilated Note, and in
such event the Holder thereof agrees to indemnify and hold harmless the Company
in respect of any such lost, stolen, destroyed or mutilated Note.
 
5. Expenses of Collection. The Company agrees to pay all of the Holder’s
reasonable costs in collecting and enforcing this Note, including all attorney’s
fees and disbursements.
 
6. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at Driftwood Ventures, Inc. 2121 Avenue of the Stars, Suite 2550, Los Angeles,
CA, and to Holder at the address(es) set forth on the Schedule of Purchasers
attached to the Purchase Agreement or at such other address(es) as the Company
or Holder may designate by ten (10) days advance written notice to the other
parties hereto. In addition to any notice otherwise required or permitted
hereunder, the Company shall give the Holder written notice not less than ten
business days prior to the consummation of any Investor Sale.
 
7. Waiver by Company. The Company hereby expressly waives presentment, demand,
and protest, notice of demand, dishonor and nonpayment of this Note, and all
other notices or demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof, and hereby consents to
any delays, extensions of time, renewals, waivers or modifications that may be
granted or consented to by the Holder hereof with respect to the time of payment
or any other provision hereof.
 
8. Amendment and Waiver. Any term, covenant, agreement or condition of the Notes
may, with the consent of the Company, be amended or compliance therewith may be
waived (either generally or in a particular instance and either retroactively or
prospectively), by one or more substantially concurrent written instruments
signed by the holders of Notes representing at least a seventy-five percent
(75%) of the aggregate principal amount then outstanding under all Notes (the
“Requisite Holders”), provided that (a) without the consent of the holders of
all of the Notes at the time outstanding no such amendment or waiver shall (i)
decrease the principal amount due under or the rate of interest on any Note,
(ii) change the pro rata payment terms of the Notes or (iii) lower the
percentage of holders of Notes required to approve any such amendment or effect
any such waiver and (b) no such amendment or waiver shall extend to or affect
any obligation not expressly amended or waived or impair any right consequent
thereto. Originals or true and correct copies of any amendment, waiver or
consent effected pursuant to this Section 8 shall be delivered by the Company to
each holder of Note promptly (but in any event not later than five days)
following the effective date thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Holder, upon any breach or default of the
Company under this Note shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.
 
10. Severability. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect and in no way shall be affected, prejudiced, or disturbed thereby.
 
11. Descriptive Headings. Section headings appearing in this Note have been
inserted for convenience of reference only and shall be given no substantive
meaning or significance whatsoever in construing the terms and provisions of
this Note.
 
12. Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws provisions.
 
[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has signed this Note as an instrument under seal
as of the date written above.

        DRIFTWOOD VENTURES, INC.  
   
   
    By:       Name:       Title:    